El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
Con fecha 28 de julio de 1939 la demandante apeló de una resolución de la corte inferior anulando el embargo que se había trabado en este caso para asegurar la efectividad de la sentencia. El 26 de agosto siguiente la demandante solicitó y obtuvo de este tribunal una prórroga de treinta días, que venció el 27 de septiembre último, para elevar la transcripción de autos, toda vez que no existía evidencia alguna que elevar a este tribunal. No obstante la prórroga concedida a la demandante, la demandada, con fecha 31 de agosto último, presentó en este tribunal una moción solici-tando la desestimación de la apelación por no haberse ele-vado transcripción de evidencia o exposición del caso, ni tampoco la transcripción de autos, ni haberse solicitado, según equivocadamente creía la demandada, prórroga alguna para perfeccionar la apelación. Esta última moción de la demandada fué señalada para el día 4 del actual, pero antes de dicha fecha, el 23 de octubre último, la demandante radicó la transcripción de autos.
No hay duda alguna que la moción solicitando la deses-timación de la apelación fué radicada por la demandada prematuramente, pues para aquella fecha no había expirado *739la prórroga concedida a la demandante el 28 de agosto último.
Si bien es verdad qne la transcripción de antos no se radicó basta el 23 de octubre y que desde el 27 de septiembre no volvió a pedirse prórroga para perfeccionar la apelación, ésta debe subsistir, pues a la fecba en que se perfeccionó el recurso no babía ninguna moción de desestimación que pu-diera ser considerada, puesto que la de 31 de agosto, como liemos visto, fue prematuramente radicada.

Por lo expuesto, procede denegar la moción de desesti-mación.

El Juez Presidente Sr. Del Toro no intervino.